Defendant has appealed from judgments of the Saratoga Trial Term of Supreme Court in favor of the plaintiffs and from orders denying new trial. Plaintiff Little was the operator of an automobile truck in which the coplaintiff was a passenger. That truck collided with defendant’s trolley car at what is known as the “ Brookline Crossing ” on May 24, 1939. On this appeal defendant contends that it is entitled to reversal of the judgments largely on alleged errors in the charge of the trial judge. Even if we assume that errors were made in that charge, they were corrected by the court before the ease was finally submitted to the jury. Concededly the questions of negligence and contributory negligence are questions of fact. Judgments and orders affirmed, with one bill of costs. Hill, P. J., Crapser, Heffeman and Foster, *964JJ., concur; Bliss, J., dissents and votes to reverse on account of the errors in the charge.